THAYEB, Circuit Judge.
I concur in the order affirming the judgment below, for the following reasons: Until the premium was paid on the policy in suit, and the policy was delivered, no agreement had been entered into which was binding either upon the insurer or the insured. Up to that p'oint either party had the right to retire from the negotiation, without liability to the other. When the'policy was delivered, and the negotiation was thereby consummated, the policy became the best, and, except in case of its loss or destruction, the only, evidence of the agreement between the parties; and, in the absence of fraud or mistake, neither party can be permitted to say that he did not assent to it. The acceptance of the policy by the insured is the highest evidence of his assent. The policy, in terms, provided that the subsequent preruiums thereon during its continuance should be payable on December 12th annually, but that a grace of one month would be allowed after the premium fell due, on condition that interest at the rate of 5 per cent, was paid for the time the premium might remain overdue. These provisions of the policy were definite and certain, and the insured, in view of his acceptance and retention of the policy, is presumed, in law, to have assented to them. It is true that he was privileged to avoid the provision of the policy fixing December 12th as the *871annual premium day, by proof of fraud on the part of the insurance company or its agent; but I do not understand that the finding by the learned judge of the trial court establishes any such fraud as will, in law, serve to overturn the plain language of the contract. It is not claimed that the agent’s request to the company to have the policy dated, when it should be issued, as of the same day as the application, was made with an intent to defraud the insured. Neither did the trial court find that the agent intended to deceive or mislead the insured when, in response to the inquiry whether the policy was as represented, and would insure him for 13 months, he answered in the affirmative. Bearing in mind that the policy contained a stipulation allowing 1 month after each subsequent premium became due within which it might be paid, the company’s agent doubtless believed that the policy did secure insurance for 13 months, counting from the premium day named in the policy, and that it was in all respects such a contract as he had engaged to deliver. The findings, to my mind, do not create a suspicion of intentional deceit either on the part of the insurance company or its agent. Moreover, the finding shows that, even if the deceased had not before read his policy, he was distinctly advised at least a week before his death, which appears to have occurred on January 18, 1895, that by the terms of the policy the period of grace limited therein would expire on January 11, 1895, the premium having become due on the 12th day of the preceding month. The finding does not disclose that he made any objection at the time to this construction of the policy, which was clearly in accordance with its terms. It is a sound rule of law, founded on the highest considerations of public policy, which requires a person to read a contract before signing or accepting it, if he can read. Unless this rule is enforced, written agreements of all kinds will become valueless as instruments of evidence. The duty resting upon one to read a contract before signing or accepting it is not so imperative, however, that, if omitted, it will render one bound under all circumstances by an agreement which he has signed or accepted. If one party to an agreement resorts to any fraud, trickery, or artifice to prevent the opposite party from reading it before signing or accepting it, or knowingly makes any false representations concerning the terms of the agreement, or intentionally and with design to overreach the opposite party so drafts a contract that it does not express the terms of the previous oral understanding or agreement,— in all of these cases the negligence of one who signs or accepts a contract without reading it is more excusable than the fraud of the opposite contracting party. But when the evidence shows no fraud of the kind last indicated, nor mistake in drafting it, it is a wholesome rule which, holds a party bound by a contract which he has signed, or accepted and retained in his possession for a considerable period, and which prohibits him from avoiding its provisions by pleading his own negligence. In the case at bar I am of opinion that no such fraud is disclosed by the findings as would justify a court in ignoring the plain language of the policy.